Title: To Alexander Hamilton from Ebenezer Stevens, 1 May 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Major Genl. Hamilton
            Sir
            New York 1 May 1799—
          
          In reply to your note of yesterday I am of opinion there ought to be attached to each Company of Artillerists Four Carpenters Two Blacksmiths One Wheel wright & One Taylor—
          I have directed the Commissary to furnish all recruiting parties with Quarters and the means of transportation for them on their removal for which he would be allowed the monies he shall  disburse and also a  Commission of 2 1/2  pr. on the Same.
          I am Sir Yr Mo Ob Servt
          
            Ebenr Stevens.
          
        